                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

RUSSELL REEVES and KATHRYN HARRISON,    )
     pro se,                            )
                                        )
      Plaintiffs,                       )
                                        )
v.                                      )                            Civil No. 1:19-cv-11474-LTS
                                        )
TOWN OF HINGHAM, POLICE CHIEF           )
GLENN OLSSON, POLICE COMMISSIONER       )
PAUL K HEALEY, TED ALEXIADES            )
INDIVIDUALLY AND IN THEIR CAPACITY      )
AS CHIEF OF POLICE, POLICE COMMISSIONER )
AND TOWN ADMINISTRATOR; AND OTHER JOHN )
AND JANE DOE POLITICIANS AND EMPLOYEES  )
                                        )
      Defendants.                       )
                                        )

                                             ORDER

                                        September 4, 2019

SOROKIN, J.

       On July 5, 2019, Plaintiffs Russell Reeves and Kathryn Harrison brought identical pro se

actions in state and federal court against the Town of Hingham, its police chief and

commissioner, and other Town employees, alleging federal and state law violations arising out of

the death of their son, Austin Reeves. Doc. No. 1 at 34. Specifically, in both actions Plaintiffs

allege that “Austin Reeves’ death was directly an intended or unintended byproduct of police

harassment.” Doc. No. 1 at 25. As Defendants note, “both actions are entirely identical in all 35

pages of each Complaint,” presenting the same facts and allegations against the same defendants.

Doc. No. 7 at 1-2. On July 30, 2019, Defendants removed the state court action to this Court and

subsequently moved to consolidate the two actions, or in the alternative, to dismiss the removed

action. Doc. No. 7 at 3. The Court allowed Defendants’ Motion to Consolidate “to the extent
that the two actions are consolidated” and held under advisement “the request for dismissal of

one action on the ground one duplicates the other.” Doc. No. 8.

       “Courts have held that a plaintiff has ‘no right to maintain two separate actions involving

the same subject matter at the same time in the same court and against the same defendant[s].’”

Montoyo-Rivera v. Pall Life Scis. PR, LLC, 245 F. Supp. 3d 337, 342 (D.P.R. 2017), appeal

dismissed, No. 17-1401, 2017 WL 5157542 (1st Cir. Aug. 11, 2017) (quoting Walton v. Eaton

Corp., 563 F.2d 66, 70 (3d Cir. 1977). Separate actions are “generally found duplicative” when,

as here, the “parties and available relief do not differ significantly between the two actions.”

Amaefuna v. Wilkie, No. CV 17-12496-IT, 2018 WL 4403313, at *2 (D. Mass. Aug. 14, 2018),

report and recommendation adopted, No. 17-CV-12496-IT, 2018 WL 4380989 (D. Mass. Sept.

14, 2018). “After finding that a suit is duplicative and weighing the equities of the case, the

district court may exercise its discretion to dismiss” a duplicative action. Montoyo-Rivera, 245

F. Supp. at 342 (internal quotation marks omitted). Such dismissals “promote judicial economy

and the comprehensive disposition of litigation.” Id. (internal quotation marks omitted).

       After reviewing the parties’ submissions, finding that the two actions are duplicative, and

weighing the equities of the case, Defendants’ motion is ALLOWED and case 1:19-cv-11638-

LTS is dismissed without prejudice. Defendants’ response to the Complaint is due on September

24, 2019.



                                                      SO ORDERED.


                                                       /s/ Leo T. Sorokin
                                                      Leo T. Sorokin
                                                      United States District Judge
